IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


WILLIAM REED,                           : No. 90 EM 2016
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA            :
PHILADELPHIA COURT,                     :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Writ of Mandamus is

DENIED.